Citation Nr: 1129648	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for a low back condition.

This appeal was previously before the Board and the Board remanded the claim in March 2009 and August 2010 for additional development.  The case has been returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

In the August 2010 remand, the Board noted that the Veteran underwent a VA examination in April 2009.  In the April 2009 VA examination report, the VA examiner stated that the Veteran's service treatment records did not demonstrate any evidence of any back-related issues.  The VA examiner further stated that the Veteran's spine did not have a history of trauma.  At no point in the examination report did the VA examiner mention the Veteran's fall from a jeep in January 1964.  The Board observed that the March 2009 remand instruction to the VA examiner was to opine whether the Veteran's low back disability was "etiologically related to service, to include the jeep accident occurring therein."

The Board's August 2010 remand instructions directed that the RO/AMC return the claims file to the physician who conducted the April 2009 examination, if available, or another physician.  Following review of the claims file, the examiner was requested to, in pertinent part, opine as to whether the Veteran's current lower back condition more likely, less likely, or at least as likely as not is related to the Veteran's fall from a jeep during service in January 1964.

In January 2010, a VA staff physician provided the requested opinion.  The physician stated that the Veteran's low back condition is less likely as not due to or caused by a fall from a jeep.  The examiner's rationale was that there is no evidence in the service treatment records of such a fall or of any medical treatment for his back problem.  However, the Board notes that copies of the Veteran's service treatment records contained in the claims file do reveal that in January 1964 the Veteran fell off a jeep and landed on his left arm.  Thus, the January 2010 VA physician's statement that that there is no evidence in the service treatment records of such a fall is inaccurate and this appeal must again be remanded for an opinion that considers the Veteran's complete medical history, including the in-service fall from a jeep that resulted in fractures to his left arm.  In essence the question is whether, despite the lack of complaints of back pain at the time of the fall, the trauma to the body from the fall was sufficient to ultimately result in the current low back disability. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file along with a copy of this remand to the physician who provided the January 2010 opinion, if available.  Following review of the claims file, the examiner should opine as to whether the Veteran's current lower back condition more likely, less likely, or at least as likely as not (50 percent probability or greater) is related to the Veteran's documented fall from a jeep during service in January 1964 wherein he suffered a fractured left humerus and ulna.  In other words, is it at least as likely as not that the fall in January 1964 that resulted in the left arm fractures caused sufficient trauma to the body such that it ultimately resulted in the Veteran's subsequent development of a low back disability?  A rationale for any opinion expressed should be provided.  

If a physical examination is necessary to provide the requested opinions one should be scheduled.  If the January 2010 physician is not available, the opinion should be provided by another physician following claims file review.

2.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


